Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Glynn (U.S. Pub. No. 2018/0190019) teaches a head mounted device with AR content which determines the contrast level between the background region and the virtual user interface (Glynn, Figure 7, ¶ [0053]). Glynn does not expressly teach an index calculation apparatus comprising: 
a luminance acquiring unit configured to acquire a luminance Y of an evaluation object of visibility; 
a chromaticity acquiring unit configured to acquire a chromaticity U of the evaluation object; and 
an index calculation unit configured to calculate an index V expressed by following equation by using the luminance Y and the chromaticity U, 
V = KYU … (1), where K is a constant.
Glynn does not teach the equation as claimed.  Additional prior art of Sato (U.S. Pub. No. 2019/0068929) teaches an imaging apparatus which calculates the visible light ratio and supplies that results to the control unit and the luminance/chrominance adjustment units (Sato, ¶ [0123]). Sato continues to teach the formulas for this 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to independent claim 2, Glynn (U.S. Pub. No. 2018/0190019) teaches a head mounted device with AR content which determines the contrast level between the background region and the virtual user interface (Glynn, Figure 7, ¶ [0053]). Glynn does not expressly teach an index calculation apparatus comprising: 
a first luminance acquiring unit configured to acquire a first luminance Y1 which is a luminance of a visual object displayed by a display apparatus;
a first chromaticity acquiring unit configured to acquire a first chromaticity U1 which is a chromaticity of the visual object;
a second luminance acquiring unit configured to acquire a second luminance Y2 which is a luminance of a background of the visual object;
a second chromaticity acquiring unit configured to acquire a second chromaticity U2 which is a chromaticity of the background; and 
an index contrast calculation unit configured to calculate an index contrast C expressed by following equation (2) by using the first luminance Y1, the second luminance Y2, the first chromaticity U1 and the second chromaticity U2,
C = K (Y1U1-Y2U2) … (2), where K is a constant.
Glynn does not teach the equation as claimed.  Additional prior art of Sato (U.S. Pub. No. 2019/0068929) teaches an imaging apparatus which calculates the visible light 
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to independent claim 3, Glynn (U.S. Pub. No. 2018/0190019) teaches a head mounted device with AR content which determines the contrast level between the background region and the virtual user interface (Glynn, Figure 7, ¶ [0053]). Glynn does not expressly teach an index calculation apparatus comprising: 
a first luminance acquiring unit configured to acquire a first luminance Y1 which is a luminance of a visual object displayed by a display apparatus;
a first chromaticity acquiring unit configured to acquire a first chromaticity U1 which is a chromaticity of the visual object;
a second luminance acquiring unit configured to acquire a second luminance Y2 which is a luminance of a background of the visual object;
a second chromaticity acquiring unit configured to acquire a second chromaticity U2 which is a chromaticity of the background; and
an index contrast calculation unit configured to calculate an index contrast C expressed by following equation or an inverse of the index contrast C by using the first luminance Y1, the second luminance Y2, the first chromaticity U1 and the second chromaticity U2,
C = (Y1U1) / (Y2U2) … (3).
Glynn does not teach the equation as claimed.  Additional prior art of Sato (U.S. Pub. No. 2019/0068929) teaches an imaging apparatus which calculates the visible light ratio and supplies that results to the control unit and the luminance/chrominance adjustment units (Sato, ¶ [0123]). Sato continues to teach the formulas for this calculation (Formulas 12-14, following ¶ [0123]). However, these formulas do not teach the cited equation for the index calculation.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to independent claim 4, Glynn (U.S. Pub. No. 2018/0190019) teaches a head mounted device with AR content which determines the contrast level between the background region and the virtual user interface (Glynn, Figure 7, ¶ [0053]). Glynn does not expressly teach an index calculation apparatus comprising: 
a first luminance acquiring unit configured to acquire a first luminance Y1 which is a luminance of a visual object displayed by a display apparatus;
a first chromaticity acquiring unit configured to acquire a first chromaticity U1 which is a chromaticity of the visual object;
a second luminance acquiring unit configured to acquire a second luminance Y2 which is a luminance of a background of the visual object;
a second chromaticity acquiring unit configured to acquire a second chromaticity U2 which is a chromaticity of the background; and
an index contrast calculation unit configured to calculate an index contrast C expressed by following equation or an inverse of the index contrast C by using the first luminance Y1, the second luminance Y2, the first chromaticity U1 and the second chromaticity U2,
C = [(Y1U1) - (Y2U2)] / [(Y1U1) + (Y2U2)] … (4).
Glynn does not teach the equation as claimed.  Additional prior art of Sato (U.S. Pub. No. 2019/0068929) teaches an imaging apparatus which calculates the visible light ratio and supplies that results to the control unit and the luminance/chrominance adjustment units (Sato, ¶ [0123]). Sato continues to teach the formulas for this calculation (Formulas 12-14, following ¶ [0123]). However, these formulas do not teach the cited equation for the index calculation.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to independent claim 5, Glynn (U.S. Pub. No. 2018/0190019) teaches a head mounted device with AR content which determines the contrast level between the background region and the virtual user interface (Glynn, Figure 7, ¶ [0053]). Glynn teaches a display system (Glynn, head mounted device 101, Figures 1 and 2) comprising:
a display apparatus (Glynn, display (lenses) 204, Figure 2); and
Glynn does not expressly teach an index calculation apparatus including: 
a first luminance acquiring unit configured to acquire a first luminance Y1 which is a luminance of a visual object displayed by a display apparatus;
a first chromaticity acquiring unit configured to acquire a first chromaticity U1 which is a chromaticity of the visual object;
a second luminance acquiring unit configured to acquire a second luminance Y2 which is a luminance of a background of the visual object;
a second chromaticity acquiring unit configured to acquire a second chromaticity U2 which is a chromaticity of the background; and
an index contrast calculation unit configured to calculate an index contrast C expressed by following equation or an inverse of the index contrast C by using the first luminance Yi, the second luminance Y2, the first chromaticity U1 and the second chromaticity U2,
C = [(Y1U1) - (Y2U2)] / [(Y1U1) + (Y2U2)] … (4), 
wherein
the display apparatus is configured to display characters as the visual object; and
the display apparatus includes a size calculation unit configured to calculate a size of the characters depending on the index contrast C.  
Glynn does not teach the equation as claimed.  Additional prior art of Sato (U.S. Pub. No. 2019/0068929) teaches an imaging apparatus which calculates the visible light ratio and supplies that results to the control unit and the luminance/chrominance adjustment units (Sato, ¶ [0123]). Sato continues to teach the formulas for this calculation (Formulas 12-14, following ¶ [0123]). However, these formulas do not teach the cited equation for the index calculation.


As to dependent claim 6, this claim is allowable as it depends upon allowable independent claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2017/0290504 by Khaderi et al. teaches a system for modifying virtual media based on a user vision profile wherein the system determined the chromatic contrast of the media.

U.S. Pub. No. 2019/0004313 by Kusafuka et al. teaches a vehicular head-up display system which calculate the chromaticity and luminance of a composite display surface.

	U.S. Pub. No. 2005/0099546 by Zhu teaches a chrominance control unit and method for video image which calculates the chrominance values for each pixel and an index calculation and control unit (Figure 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691